Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the communication filed on 01/21/2022.



Allowable Subject Matter
Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowances: The Applicant's replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejections were reconsidered and withdrawn based on the substance of applicant's amendments, remarks and arguments (see remarks, filed on 01/21/2022), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). The remarks, arguments and amendments submitted by the Applicant for independent Claims 1, 8 and 13 have overcome prior art of record. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893